Citation Nr: 0111127	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-10 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether funds withdrawn from tax-deferred accounts are 
properly countable as income for purposes of determining 
entitlement to payment of improved disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an January 2000 determination of the Nashville, 
Tennessee, Department of Veterans (VA), Regional Office (RO), 
which retroactively terminated payment of improved disability 
pension benefits to the veteran, based on retroactive 
inclusion of funds withdrawn from tax-deferred accounts as 
income, effective from February 1, 1996.

Statements by the veteran's representative dated in January 
2001 could be construed as a claim for waiver of recovery of 
the overpayment of pension benefits.  That matter has not 
been developed for appellate review and is referred to the 
originating agency for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  As part of his original application for improved death 
pension benefits submitted in June 1992, the veteran reported 
that family's only sources of income were Social Security 
Administration benefits and interest income.

3.  The veteran was notified that he had to inform VA 
immediately of changes in family income at the time that 
improved disability pension benefits were granted in 
September 1992.

4.  The veteran withdrew funds from tax-deferred accounts at 
the Tennessee Valley Credit Union in July 1996.

5.  The RO determined that the withdrawal of funds from the 
tax-deferred (individual retirement) account constituted 
countable income for improved disability pension purposes, 
and, effective February 1, 1996, terminated the veteran's 
improved disability pension benefits accordingly.


CONCLUSION OF LAW

Funds withdrawn from tax-deferred (individual retirement) 
accounts are properly countable as income for purposes of 
determining entitlement to payment of improved disability 
pension benefits.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. 
§§ 3.252, 3.271, 3.272 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he was not informed 
that he had to notify VA when he withdrew funds from his tax-
deferred (individual retirement) accounts.  Therefore, he 
believes that the overpayment debt was not properly created.

By letter from the RO, dated September 8, 1992, the veteran 
was informed that entitlement to VA improved disability 
pension benefits had been established, effective July 1, 
1992.  He reported Social Security, as well as interest 
income, and was paid at the rate for a veteran with a spouse 
and no children.  The letter further informed the veteran 
that his rate of VA pension depended on total "family" 
income which includes his income and that of his dependents.  
He was told to inform VA immediately if income was received 
from any source, he was instructed to notify VA immediately 
so as not to create an overpayment of benefits.

By letters from the RO, dated in March 1993, July 1995, and 
March 1997, the veteran was informed of his award of 
disability pension benefits.  The letters further informed 
the veteran that his rate of VA pension depended on total 
"family" income which includes his income and that of his 
dependents.  He was told to inform VA immediately if income 
was received from any source, he was instructed to notify VA 
immediately so as not to create an overpayment of benefits.

In an Eligibility Verification Report (EVR) received in 
January 1997, the veteran reported income in the form of 
social security benefits and interest income for 1996.  There 
was no report of income from drawing down or net worth in the 
form of an IRA or Keogh account.

In July 1999, the veteran informed that RO that he was in 
receipt of an inheritance and requested that VA immediately 
terminate payment of his benefits in order to prevent an 
overpayment.

As a result of a computer interchange, VA learned that the 
veteran had additional unearned income in the amount of 
$11,039 from the Tennessee Valley Federal Credit Union for 
the calendar year 1996.

A September 1999 VA letter informed the veteran that payment 
of improved disability benefits was being suspended based on 
his notification that he was in receipt of an inheritance in 
July 1999.  The RO also requested additional information with 
respect to his unearned income in 1996.

In October 1999, the veteran informed the RO that the 1996 
unearned income represents funds withdrawal from his tax-
deferred accounts.

By VA letter dated in October 1999, the RO informed the 
veteran that the information that he sent regarding his 
countable income for 1996 was not sufficient to show that the 
$11,039 is not countable for VA purposes.  The veteran was 
informed that funds withdrawn from tax-deferred accounts are 
countable as income for both the Internal Revenue Service and 
the VA.  The veteran was further informed that he should 
obtain a statement from his bank or credit union reflecting 
that such proceeds are not countable as income; however, to 
date, he has failed to do so.

By letter dated in January 2000, the RO informed the veteran 
that it had retroactively terminated his improved disability 
pension benefits, based on the withdrawal of funds from his 
tax-deferred (individual retirement accounts), effective from 
February 1, 1996.

With respect to pension, payments of any kind or from any 
source will be counted as income unless specifically 
excluded.  Income will be counted for the calendar year in 
which it is received and total income for the full calendar 
year will be considered except as provided in 38 C.F.R. 
§ 3.260.  38 C.F.R. § 3.252(c) (2000).  Governing regulations 
provide that payments of any kind from any source shall be 
counted as income for improved death pension in the 12-month 
annualization period in which received, unless specifically 
excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271 
(1999); Springer v. West, 11 Vet. App. 38 (1998).  Income 
from Social Security Administration benefits and withdrawals 
from taxed-deferred (individual retirement) accounts are 
included as income because they are not specifically 
excluded.  See generally Springer.  In this regard, the Board 
notes that under the provisions of M21-1, Part IV, paragraph 
16.41(b)(12), interest from an individual retirement account 
is generally not countable for VA purposes if it cannot be 
withdrawn without incurring a substantial penalty.  When the 
claimant starts drawing down the individual retirement 
account, all payments (interest and principal) are countable 
income.  Id.

In his case, the veteran contends that he was merely 
withdrawing monies deposited while he was working.  
Therefore, he does not believe that it should be counted as 
income.  The applicable criteria, however, is very clear and 
leaves no alternative but to consider the veteran 's 
withdrawal of funds from his tax-deferred (individual 
retirement) accounts, whether classified as interest or 
principle, as income for the purpose of determining the rate 
of improved disability pension entitlement.  See 38 C.F.R. § 
3.271.  Indeed, interest or principal distributions and/or 
withdrawals from tax-deferred (individual retirement) 
accounts are not included in the list of "Exclusions from 
income" noted in 38 C.F.R. § 3.272.  Accordingly, because the 
plain meanings of the statutory and regulatory provisions in 
question are not ambiguous, the Board finds that their plain 
meaning requires that the distribution of the individual 
retirement account be considered countable income for VA 
purposes and that the appropriate deductions be made.

The Board has also considered the veteran's and his 
representative's contention that notification of his income 
reporting requirements was insufficient and, therefore, the 
veteran never attempted to defraud the government.  As to 
this contention, the United States Court of Appeals for 
Veterans Claims (CAVC) noted that the United States Supreme 
Court has routinely held that everyone dealing with the 
Government is charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations.  Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  Thus, 
regulations are binding on all that seek to come within their 
sphere regardless of actual knowledge of what is in the 
regulations or of the hardship resulting from innocent 
ignorance.  Id.

Likewise, to whatever extent the veteran may believe that VA 
employees either failed to provide correct or timely advice 
him as to what is countable income for VA pension purposes, 
the CAVC has held that benefits cannot be awarded based upon 
such circumstances.  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (since payment of government benefits must be 
authorized by statute, the fact that a claimant may have 
received erroneous advice from a government employee cannot 
be used to estop the government from denying benefits).

The Board is bound by the applicable law and regulations of 
the Department.  38 U.S.C.A. § 7104(c) (West 1991).  Where 
the law and not the evidence is dispositive of the issue 
before the Board, as in this case, the claim is denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appeal as to this issue 
must fail.

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  For 
the reasons set forth above, the Board has found that the 
appellant's claim lacks legal merit under the law and 
therefore, there is no 
reasonable possibility that further assistance or development 
of the claim at the 
RO-level will result in a grant of the benefit sought.


ORDER

The funds withdrawn from tax-deferred (individual retirement) 
accounts are properly countable as income for purposes of 
determining entitlement to payment of improved disability 
pension benefits; therefore, the appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

